DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of US Patent No. 11373616. Although the conflicting claims are not identical, they are not patentably distinct from each other because the following reasons.
Claim 1 of the Present Application
Claim 1 of US Patent No. 11373616

A display driver that captures a plurality of pixel data pieces based on a video signal and according to a load signal and generates a plurality of pixel drive voltages to be applied to a plurality of source lines of a display panel according to the plurality of captured pixel data pieces, the display driver comprising:

bus wiring constituted by a plurality of wiring lines;

a gradation voltage generation circuit that generates M gradation voltages representing brightness levels with M gradations (M is an integer of 2 or more), wherein each of the wiring lines has a first end and a second end, the gradation voltage generation circuit applies the M gradation voltages to an intermediate portion between the first end and the second end of each of M wiring lines belonging to the bus wiring;


a plurality of decoders which is disposed side by side along the M wiring lines, and each of which receives the M gradation voltages via the M wiring lines and selects one of the M gradation voltages according to the pixel data pieces to output the selected gradation voltage;


a plurality of output amplifiers that individually amplifies the voltages output from the plurality of decoders and generates the amplified voltages as the plurality of pixel drive voltages;


a first inter-gradation short circuit that short-circuits the first ends of each of the M wiring lines according to the load signal; and


a second inter-gradation short circuit that short-circuits the second ends of each of the M wiring lines according to the load signal.



















  
A display driver that captures a plurality of pixel data pieces based on a video signal and according to a load signal and generates a plurality of pixel drive voltages to be applied to a plurality of source lines of a display panel according to the plurality of captured pixel data pieces, the display driver comprising:

bus wiring constituted by a plurality of wiring lines;

a gradation voltage generation circuit that generates M gradation voltages representing brightness levels with M gradations (M is an integer of 2 or more), and 


applies the M gradation voltages to an intermediate portion between one end and another end of each of M wiring lines belonging to the bus wiring;



a plurality of decoders which is disposed side by side along the M wiring lines, and each of which receives the M gradation voltages via the M wiring lines and selects one of the M gradation voltages according to the pixel data pieces to output the selected gradation voltage;


a plurality of output amplifiers that individually amplifies the voltages output from the plurality of decoders and generates the amplified voltages as the plurality of pixel drive voltages;


a first inter-gradation short circuit that short-circuits one ends of each of the M wiring lines according to the load signal; and


a second inter-gradation short circuit that short-circuits other ends of each of the M wiring lines according to the load signal,


wherein, in a state in which the M wiring lines are divided into groups each constituted by a plurality of adjacent wiring lines, the first and second inter-gradation short circuits short-circuit the wiring lines belonging to the group for each group,


the first and second inter-gradation short circuits short-circuit the wiring lines belonging to the group during a predetermined period in a beginning for each horizontal scanning period for the video signal.



Claims 4 and 5 of the Present Application


The display driver according to claim 2 (claim 3), wherein a number of the wiring lines belonging to the group is 4 to 8.


Claim 2 of US Patent No. 11373616


The display driver according to claim 1, wherein a number of the wiring lines belonging to the group is 4 to 8.

Claims 6 and 7 of the Present Application


The display driver according to claim 2 (claim 3), wherein the bus wiring is constituted by 2M wiring lines, and

wherein the gradation voltage generation circuit generates M positive gradation voltages and M negative gradation voltages each representing brightness levels with M gradations, and applies each of M positive gradation voltages and M negative gradation voltages to the intermediate portion on the 2M wiring lines.



Claim 3 of US Patent No. 11373616


The display driver according to claim 1, wherein the bus wiring is constituted by 2M wiring lines, and

wherein the gradation voltage generation circuit generates M positive gradation voltages and M negative gradation voltages each representing brightness levels with M gradations, and applies each of M positive gradation voltages and M negative gradation voltages to the intermediate portion on the 2M wiring lines.

Claims 8 and 9 of the Present Application


The display driver according to claim 6 (claim 7),
wherein the first and second inter-gradation short circuits each include

a plurality of first switch elements that short-circuits the M wiring lines, of the 2M wiring lines, to which the M positive gradation voltages are applied according to the load signal for each group, and

a plurality of second switch elements that short-circuits the M wiring lines, of the 2M wiring lines, to which the M negative gradation voltages are applied according to the load signal for each group.



Claim 4 of US Patent No. 11373616


The display driver according to claim 3,

wherein the first and second inter-gradation short circuits each include

a plurality of first switch elements that short-circuits the M wiring lines, of the 2M wiring lines, to which the M positive gradation voltages are applied according to the load signal for each group, and

a plurality of second switch elements that short-circuits the M wiring lines, of the 2M wiring lines, to which the M negative gradation voltages are applied according to the load signal for each group.

Claims 10 and 11 of the Present Application



The display driver according to claim 8 (claim 9),

wherein the first switch element is a p-channel type MOS transistor in which a drain is connected to one of a pair of wiring lines adjacent to each other and a source is connected to another thereof, and

wherein the second switch element is an n-channel type MOS transistor in which a drain is connected to one of a pair of wiring lines adjacent to each other and a source is connected to another thereof.



Claim 5 of US Patent No. 11373616




The display driver according to claim 4,


wherein the first switch element is a p-channel type MOS transistor in which a drain is connected to one of a pair of wiring lines adjacent to each other and a source is connected to another thereof, and

wherein the second switch element is an n-channel type MOS transistor in which a drain is connected to one of a pair of wiring lines adjacent to each other and a source is connected to another thereof.

Claims 2-3 and 12 of the Present Application

A display driver that captures a plurality of pixel data pieces based on a video signal and according to a load signal and generates a plurality of pixel drive voltages to be applied to a plurality of source lines of a display panel according to the plurality of captured pixel data pieces, the display driver comprising:

first and second bus wiring each constituted by a plurality of wiring lines;


a gradation voltage generation circuit that generates M gradation voltages representing brightness levels with M gradations (M is an integer of 2 or more), wherein each of the wiring lines belonging to the first bus wiring has a first end and a second end, the gradation voltage generation circuit applies the M gradation voltages to an intermediate portion between the first end and the second end of each of M wiring lines belonging to the first bus wiring, and wherein each of the wiring lines belonging to the second bus wiring has a third end and a fourth end, the gradation voltage generation circuit applies the M gradation voltages to an intermediate portion between the third end and the fourth end of each of M wiring lines belonging to the second bus wiring;


first to rth decoders (r is an integer of 2 or more) which are disposed side by side along the first bus wiring, and each of which receives the M gradation voltages via the M wiring lines belonging to the first bus wiring and selects one of the M gradation voltages according to the pixel data pieces to output the selected gradation voltage;


(r+1)th to nth decoders which are disposed side by side along the second bus wiring, and each of which receives the M gradation voltages via the M wiring lines belonging to the second bus wiring and selects one of the M gradation voltages according to the pixel data pieces to output the selected gradation voltage;


output amplifiers that individually amplify the voltages output from the first to rth decoders and the (r+1)th to nth decoders and generate the amplified voltages as n pixel drive voltages, n is an integer of 4 or more;


a first inter-gradation short circuit that short-circuits the first ends of each of the M wiring lines belonging to the first bus wiring according to the load signal;


a second inter-gradation short circuit that short-circuits the second ends of each of the M wiring lines belonging to the first bus wiring according to the load signal;


a third inter-gradation short circuit that short-circuits the third ends of each of the M wiring lines belonging to the second bus wiring according to the load signal; and


a fourth inter-gradation short circuit that short-circuits the fourth ends of each of the M wiring lines belonging to the second bus wiring according to the load signal.



(Claim 2)
The display driver according to claim 1, wherein, in a state in which the M wiring lines are divided into groups each constituted by a plurality of adjacent wiring lines, the first and second inter-gradation short circuits short-circuit the wiring lines belonging to the group for each group.

(Claim 3)
The display driver according to claim 2, wherein the first and second inter-gradation short circuits short-circuit the wiring lines belonging to the group during a predetermined period in a beginning for each horizontal scanning period of the video signal.



Claim 6 of US Patent No. 11373616


A display driver that captures a plurality of pixel data pieces based on a video signal and according to a load signal and generates a plurality of pixel drive voltages to be applied to a plurality of source lines of a display panel according to the plurality of captured pixel data pieces, the display driver comprising:

first and second bus wiring each constituted by a plurality of wiring lines;


a gradation voltage generation circuit that generates M gradation voltages representing brightness levels with M gradations (M is an integer of 2 or more), 


applies the M gradation voltages to an intermediate portion between one end and another end of each of M wiring lines belonging to the first bus wiring, and 



applies the M gradation voltages to an intermediate portion between one end and another end of each of M wiring lines belonging to the second bus wiring;


first to rth decoders (r is an integer of 2 or more) which are disposed side by side along the first bus wiring, and each of which receives the M gradation voltages via the M wiring lines belonging to the first bus wiring and selects one of the M gradation voltages according to the pixel data pieces to output the selected gradation voltage;


(r+1)th to nth decoders which are disposed side by side along the second bus wiring, and each of which receives the M gradation voltages via the M wiring lines belonging to the second bus wiring and selects one of the M gradation voltages according to the pixel data pieces to output the selected gradation voltage;


output amplifiers that individually amplify the voltages output from the first to rth decoders and the (r+1)th to nth decoders and generate the amplified voltages as n pixel drive voltages, n is an integer of 4 or more;


a first inter-gradation short circuit that short-circuits one ends of each of the M wiring lines belonging to the first bus wiring according to the load signal;


a second inter-gradation short circuit that short-circuits other ends of each of the M wiring lines belonging to the first bus wiring according to the load signal;


a third inter-gradation short circuit that short-circuits one ends of each of the M wiring lines belonging to the second bus wiring according to the load signal; and


a fourth inter-gradation short circuit that short-circuits other ends of each of the M wiring lines belonging to the second bus wiring according to the load signal,





wherein, in a state in which the M wiring lines are divided into groups each constituted by a plurality of adjacent wiring lines, the first to fourth inter-gradation short circuits short-circuit the wiring lines belonging to the group for each group,



the first to fourth inter-gradation short circuits short-circuit the wiring lines belonging to the group during a predetermined period in a beginning for each horizontal scanning period of the video signal.


Claim 13 of the Present Application


A display driver that captures a plurality of pixel data pieces based on a video signal and according to a load signal and generates a plurality of pixel drive voltages to be applied to a plurality of source lines of a display panel according to the plurality of captured pixel data pieces, the display driver comprising:

bus wiring constituted by M wiring lines (M is an integer of 2 or more);

a gradation voltage generation circuit that generates M gradation voltages representing brightness levels with gradations, wherein each of the wiring lines has a first end and a second end, the gradation voltage generation circuit applies the M gradation voltages to a portion between the first end and the second end of each of the M wiring lines;

a plurality of decoders which is disposed side by side along the M wiring lines, and each of which receives the M gradation voltages via the M wiring lines and selects one of the M gradation voltages according to the pixel data pieces to output the selected gradation voltage;

a plurality of output amplifiers that individually amplifies the voltages output from the plurality of decoders and generates the amplified voltages as the plurality of pixel drive voltages; and


an inter-gradation short circuit that short-circuits at least one of the first ends and the second ends of each of the M wiring lines according to the load signal. 




Claim 1 of US Patent No. 11373616


A display driver that captures a plurality of pixel data pieces based on a video signal and according to a load signal and generates a plurality of pixel drive voltages to be applied to a plurality of source lines of a display panel according to the plurality of captured pixel data pieces, the display driver comprising:

bus wiring constituted by a plurality of wiring lines;

a gradation voltage generation circuit that generates M gradation voltages representing brightness levels with M gradations (M is an integer of 2 or more), and applies the M gradation voltages to an intermediate portion between one end and another end of each of M wiring lines belonging to the bus wiring;


a plurality of decoders which is disposed side by side along the M wiring lines, and each of which receives the M gradation voltages via the M wiring lines and selects one of the M gradation voltages according to the pixel data pieces to output the selected gradation voltage;

a plurality of output amplifiers that individually amplifies the voltages output from the plurality of decoders and generates the amplified voltages as the plurality of pixel drive voltages;


a first inter-gradation short circuit that short-circuits one ends of each of the M wiring lines according to the load signal; and
a second inter-gradation short circuit that short-circuits other ends of each of the M wiring lines according to the load signal,


wherein, in a state in which the M wiring lines are divided into groups each constituted by a plurality of adjacent wiring lines, the first and second inter-gradation short circuits short-circuit the wiring lines belonging to the group for each group,


the first and second inter-gradation short circuits short-circuit the wiring lines belonging to the group during a predetermined period in a beginning for each horizontal scanning period for the video signal.





Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-13 of the Present Application anticipates claims 1-6 of US Patent No. 11373616 since pending claims 1-13 are a broader version of patented claims 1-6 of US Patent No. 11373616.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shiibayashi (US 20180061359) in view of Ishii (US 20150221276).
As per claim 1, Shiibayashi discloses a display driver (Abstract; Figs. 2-3, #13) that captures a plurality of pixel data pieces based on a video signal and generates a plurality of pixel drive voltages to be applied to a plurality of source lines (#D1-Dn) of a display panel (#20) according to the plurality of captured pixel data pieces ([0028]-[0029]; [0032]-[0034]), the display driver (#13) comprising:
(Figs. 4-5 discloses) bus wiring constituted by a plurality of wiring lines (i.e., a plurality of wiring lines of voltages X1 to XM and Y1 to YM and a plurality of wiring lines of TOP, BASE and BS);
a gradation voltage generation circuit (#RVG) that generates M gradation voltages representing brightness levels with M gradations (M is an integer of 2 or more) ([0036]), wherein each of the wiring lines has a first end and a second end, the gradation voltage generation circuit (#RVG) applies the M gradation voltages to an intermediate portion between the first end and the second end of each of M wiring lines (i.e., M wiring lines of the plurality of wiring lines of voltages X1 to XM and Y1 to YM) belonging to the bus wiring ([0036]);
a plurality of decoders (#DE1-DEn) which is disposed side by side along the M wiring lines (i.e., M wiring lines of the plurality of wiring lines of voltages X1 to XM and Y1 to YM), and each of which receives the M gradation voltages via the M wiring lines and selects one of the M gradation voltages according to the pixel data pieces to output the selected gradation voltage ([0036]-[0039]);
a plurality of output amplifiers (#AV1-AVn) that individually amplifies the voltages output from the plurality of decoders (#DE1-DEn) and generates the amplified voltages as the plurality of pixel drive voltages ([0035]; [0038]-[0042]);
a first inter-gradation short circuit (#50; [0043]-[0045]) that short-circuits the first ends of each of the M wiring lines (i.e., the M wiring lines of TOP and BS) according to the load signal (i.e., LB; [0051]); and
a second inter-gradation short circuit (#50; [0043]-[0045]) that short-circuits the second ends of each of the M wiring lines (i.e., the M wiring lines of TOP and BASE) according to the load signal (i.e., ST; [0054]).
However, Shiibayashi does not explicitly teach a display driver that captures a plurality of pixel data pieces based on a video signal and according to a load signal.
Ishii teaches a display driver (Fig. 1, #3) that captures a plurality of pixel data pieces based on a video signal and according to a load signal (i.e., LD; [0030]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the display driver of Shiibayashi capture pixel data according to Ishii so as to provide a load signal indicative of the timing to start capturing of pixel data (Ishii: [0030]).
As per claim 2, Shiibayashi in view of Ishii discloses the display driver according to claim 1, wherein, in a state in which the M wiring lines are divided into groups each constituted by a plurality of adjacent wiring lines (Shiibayashi: Fig. 5 discloses in a state in which the M wiring lines of the plurality of wiring lines of TOP, BASE and BS are divided into groups each constituted by a plurality of adjacent wiring lines), the first and second inter-gradation short circuits short-circuit the wiring lines belonging to the group for each group (Shiibayashi: Fig. 5 discloses the first and second inter-gradation short circuits #50 short-circuit the wiring lines belonging to the group for each group).
As per claim 4, Shiibayashi in view of Ishii discloses the display driver according to claim 2, wherein (Shiibayashi: Figs. 4-5 discloses) a number of the wiring lines belonging to the group is 4 to 8. 
As per claim 6, Shiibayashi discloses the display driver according to claim 2, wherein (Shiibayashi: Figs. 4-5 discloses) the bus wiring is constituted by 2M wiring lines (i.e., 2M wiring lines of the plurality of wiring lines of voltages X1 to XM and Y1 to YM), and
wherein the gradation voltage generation circuit generates M positive gradation voltages and M negative gradation voltages each representing brightness levels with M gradations (Shiibayashi: [0036]), and applies each of M positive gradation voltages and M negative gradation voltages to the intermediate portion on the 2M wiring lines (Shiibayashi: [0036]).
As per claim 12, Shiibayashi discloses a display driver (Abstract; Figs. 2-3, #13) that captures a plurality of pixel data pieces based on a video signal and generates a plurality of pixel drive voltages to be applied to a plurality of source lines (#D1-Dn) of a display panel (#20) according to the plurality of captured pixel data pieces ([0028]-[0029]; [0032]-[0034]), the display driver (#13) comprising:
(Figs. 4-5 discloses) first and second bus wiring each constituted by a plurality of wiring lines (i.e., a plurality of wiring lines of voltages X1 to XM and Y1 to YM and a plurality of wiring lines of TOP, BASE and BS);
a gradation voltage generation circuit (#RVG) that generates M gradation voltages representing brightness levels with M gradations (M is an integer of 2 or more) ([0036]), wherein each of the wiring lines belonging to the first bus wiring has a first end and a second end, the gradation voltage generation circuit (#RVG) applies the M gradation voltages to an intermediate portion between the first end and the second end of each of M wiring lines (i.e., M wiring lines of the plurality of wiring lines of voltages X1 to XM and Y1 to YM) belonging to the first bus wiring ([0036]), and wherein each of the wiring lines belonging to the second bus wiring has a third end and a fourth end, the gradation voltage generation circuit (#RVG) applies the M gradation voltages to an intermediate portion between the third end and the fourth end of each of M wiring lines (i.e., M wiring lines of the plurality of wiring lines of voltages X1 to XM and Y1 to YM) belonging to the second bus wiring ([0036]);
first to rth decoders (#DE1, DE3) (r is an integer of 2 or more) which are disposed side by side along the first bus wiring (i.e., first bus wiring of the plurality of wiring lines of voltages X1 to XM), and each of which receives the M gradation voltages via the M wiring lines belonging to the first bus wiring and selects one of the M gradation voltages according to the pixel data pieces to output the selected gradation voltage ([0036]-[0039]);
(r+1)th to nth decoders (#DE2, DE4) which are disposed side by side along the second bus wiring (i.e., first bus wiring of the plurality of wiring lines of voltages Y1 to YM), and each of which receives the M gradation voltages via the M wiring lines belonging to the second bus wiring and selects one of the M gradation voltages according to the pixel data pieces to output the selected gradation voltage ([0036]-[0039]);
output amplifiers (#AV1-AVn) that individually amplify the voltages output from the first to rth decoders (#DE1, DE3) and the (r+1)th to nth decoders (#DE2, DE4) and generate the amplified voltages as n pixel drive voltages ([0035]; [0038]-[0042]);
a first inter-gradation short circuit (#50; [0043]-[0045]) that short-circuits the first ends of each of the M wiring lines belonging to the first bus wiring (i.e., the M wiring lines belonging to the first bus wiring of TOP and BS) according to the load signal (i.e., LB; [0051]); 
a second inter-gradation short circuit (#50; [0043]-[0045]) that short-circuits the second ends of each of the M wiring lines belonging to the first bus wiring (i.e., the M wiring lines belonging to the first bus wiring of TOP and BS) according to the load signal (i.e., LB; [0051]);
a third inter-gradation short circuit (#50; [0043]-[0045]) that short-circuits the third ends of each of the M wiring lines belonging to the second bus wiring (i.e., the M wiring lines of TOP and BASE belonging to the second bus wiring) according to the load signal (i.e., ST; [0054]); and
a fourth inter-gradation short circuit (#50; [0043]-[0045]) that short-circuits the fourth ends of each of the M wiring lines belonging to the second bus wiring (i.e., the M wiring lines of TOP and BASE belonging to the second bus wiring) according to the load signal (i.e., ST; [0054]).
However, Shiibayashi does not explicitly teach a display driver that captures a plurality of pixel data pieces based on a video signal and according to a load signal.
Ishii teaches a display driver (Fig. 1, #3) that captures a plurality of pixel data pieces based on a video signal and according to a load signal (i.e., LD; [0030]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the display driver of Shiibayashi capture pixel data according to Ishii so as to provide a load signal indicative of the timing to start capturing of pixel data (Ishii: [0030]).
As per claim 13, Shiibayashi discloses a display driver (Abstract; Figs. 2-3, #13) that captures a plurality of pixel data pieces based on a video signal and generates a plurality of pixel drive voltages to be applied to a plurality of source lines (#D1-Dn) of a display panel (#20) according to the plurality of captured pixel data pieces ([0028]-[0029]; [0032]-[0034]), the display driver (#13) comprising:
(Figs. 4-5 discloses) bus wiring constituted by M wiring lines (M is an integer of 2 or more) (i.e., M wiring lines of voltages X1 to XM and Y1 to YM and M wiring lines of TOP, BASE and BS);
a gradation voltage generation circuit (#RVG) that generates M gradation voltages representing brightness levels with gradations ([0036]), wherein each of the wiring lines has a first end and a second end, the gradation voltage generation circuit (#RVG) applies the M gradation voltages to a portion between the first end and the second end of each of the M wiring lines (i.e., M wiring lines of the plurality of wiring lines of voltages X1 to XM and Y1 to YM; [0036]);
a plurality of decoders (#DE1-DEn) which is disposed side by side along the M wiring lines (i.e., M wiring lines of the plurality of wiring lines of voltages X1 to XM and Y1 to YM), and each of which receives the M gradation voltages via the M wiring lines and selects one of the M gradation voltages according to the pixel data pieces to output the selected gradation voltage ([0036]-[0039]);
a plurality of output amplifiers (#AV1-AVn) that individually amplifies the voltages output from the plurality of decoders (#DE1-DEn) and generates the amplified voltages as the plurality of pixel drive voltages ([0035]; [0038]-[0042]); and
an inter-gradation short circuit (#50; [0043]-[0045]) that short-circuits at least one of the ends and the other ends of each of the M wiring lines (i.e., the M wiring lines of TOP, BASE and BS) according to the load signal (i.e., LB, ST; [0051]; [0054]).
However, Shiibayashi does not explicitly teach a display driver that captures a plurality of pixel data pieces based on a video signal and according to a load signal.
Ishii teaches a display driver (Fig. 1, #3) that captures a plurality of pixel data pieces based on a video signal and according to a load signal (i.e., LD; [0030]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the display driver of Shiibayashi capture pixel data according to Ishii so as to provide a load signal indicative of the timing to start capturing of pixel data (Ishii: [0030]).
Allowable Subject Matter
Claims 3, 5 and 7-11 would be allowable if rewritten to overcome the rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of a display driver that captures a plurality of pixel data pieces based on a video signal and according to a load signal and generates a plurality of pixel drive voltages to be applied to a plurality of source lines of a display panel according to the plurality of captured pixel data pieces does not teach or fairly suggest the first and second inter-gradation short circuits short-circuit the wiring lines belonging to the group during a predetermined period in a beginning for each horizontal scanning period of the video signal, the first and second inter-gradation short circuits each include a plurality of first switch elements that short-circuits the M wiring lines, of the 2M wiring lines, to which the M positive gradation voltages are applied according to the load signal for each group, and a plurality of second switch elements that short-circuits the M wiring lines, of the 2M wiring lines, to which the M negative gradation voltages are applied according to the load signal for each group. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622